DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Touch display device and manufacturing method with flexible connection plates for narrow bezel”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 12 recite “a binding end is disposed on the first flexible connection plate or the display panel, an output end of the touch driver circuit is electrically connected to the binding end via the first trace with the binding end on the light emitting side of the display panel, and the binding end is electrically connected to an input end of the touch panel via the third flexible connection plate” but it is unclear what is the binding end. Claim 11 also uses the term “binding end”. The term “binding end” is not conventional in the art and the specification fails to explain what is the binding end referring to. Furthermore, even if the term “binding end” was interpreted as an “end”, it is unclear from the claim language whether the limitation refers to the end of touch IC (which is clearly mounted in the second flexible connection plate: see 103 on 105 in instant Fig. 2), whether it refers to an end of the first trace, whether it refers to an end of the display panel or the touch panel.  For the purpose of examination, the term “the binding end” was interpreted as “an end” as possible.
Dependent claims 2-11, 13-14 inherit the issues of independent claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. in US 2021/0004101 (hereinafter Wei).

Regarding claim 1, Wei discloses a touch display device (Wei’s par. 1), comprising 
a display panel (Wei’s Figs. 1, 8 and par. 3), a touch panel (Wei’s Figs. 1, 8 and par. 3), and a touch driver circuit (Wei’s Figs. 1, 8 and par. 3: IC) for driving the touch panel (Wei’s par. 3), the touch panel being disposed on a light emitting side of the display panel (Wei’s Figs. 1, 8), wherein the touch display device further comprises a first flexible connection plate (Wei’s Figs. 1, 8 and par. 3: flexible printed circuit board including portion FOF at AMOLED/display component but before COF with IC at bottom, see marked up diagram below), a second flexible connection plate (Wei’s Figs. 1, 8 and par. 3, 80: COF with IC portion of FPC and adjacent left FOFs, see marked up diagram below) and a third flexible connection plate (Wei’s Figs. 2-4, 7-9: see connections between touch component [Tx/Rx] and the display component [shown at left on Figs. 7-9]), the first flexible connection plate has one end disposed on a back side facing away from the light emitting side of the display panel (Wei’s Figs. 1, 8 and par. 3, 79: part of flexible printed circuit board between FOF and COF at back side of copper foil) and the other end connected to the light emitting side of the display panel (Wei’s Figs. 1,8 and par. 3: FOF to AMOLED display component), and the second flexible connection plate is disposed on the back side of the display panel (Wei’s Figs. 1, 8 and par. 79-80: see COF with IC) and connected to the first flexible connection plate (Wei’s Figs. 1, 8: COF connected to flexible printed circuit board).
Wei fail to explicitly disclose a trace in the flexible printed circuit board. However, the office takes official notice that it is well-known in the art for an FPC to have traces to enable connections. Thus, it would have been obvious to one of ordinary skill in the art, that Wei’s 
the touch driver circuit is disposed on the second flexible connection plate (Wei’s Figs. 1, 8 and par. 79-80: IC on COF), a first trace is disposed on the first flexible connection plate (Wei’s Figs. 1, 8 and par. 79-80: flexible printed circuit board would include a trace to connect the IC from COF to the touch display panel upon combination with conventional technology), an end is disposed on the first flexible connection plate or the display panel (see 112b)(Wei’s Figs. 1, 8), an output end of the touch driver circuit is electrically connected to the end via the first trace (see 112b)(Wei’s Figs. 1, 8) with the end on the light emitting side of the display panel (see 112b)(Wei’s Figs. 1, 8), and the end is electrically connected to an input end of the touch panel (Wei’s Figs. 2-3, 7-9: e.g. see TX to display component) via the third flexible connection plate (Wei’s Figs. 2-3, 7-9: see folded area between touch component and display). Please note that because the claim uses the term “flexible connection plate”, the first and second plates were interpreted as portions of a “flexible printed circuit board” as opposed to separate “flexible printed circuit boards”, conventionally known as FPCs.

    PNG
    media_image1.png
    526
    651
    media_image1.png
    Greyscale


Regarding claim 2, Wei discloses wherein the touch display device further comprises a display driver circuit (Wei’s Figs. 1, 8 and par. 3: IC) for driving the display panel (Wei’s par. 33) disposed on the second flexible connection plate (Wei’s Figs. 1, 8 and par. 79-80: IC on COF), and a second trace for electrically connecting the display driver circuit to an input end of the display panel is disposed on the second flexible connection plate (Wei’s Figs. 1, 8 and par. 79-80: flexible printed circuit board would include a trace to connect the IC from COF to the touch display panel upon combination with conventional technology). 

Regarding claim 3, Wei discloses wherein the second flexible connection plate (Wei’s Figs. 1, 8 and par. 3, 80: COF with IC portion of FPC and adjacent left FOFs) comprises a main 
the display driver circuit is disposed on the chip on film (Wei’s Figs. 1, 8: IC on COF), and the second trace is disposed on the chip on film and the first flexible connection plate (Wei’s Figs. 1, 8 and par. 79-80: COF and the bend portion of the FPC to the AMOLED would include a trace to connect the IC from COF to the touch display panel and to the external FPC upon combination with conventional technology). 

Regarding claim 4, Wei discloses wherein the display panel comprises an organic light emitting diode display panel (Wei’s Fig. 1). 

Regarding claim 5, Wei discloses wherein the touch display device comprises a polarizer disposed on a surface of the touch panel facing away from the display panel (Wei’s Fig. 1 and par. 3, 74). 

Regarding claim 6, Wei discloses wherein the touch display device comprises a protective cover plate disposed on a light emitting side of the polarizer (Wei’s Fig. 1 and par. 3, 74: cover glass). 
Regarding claim 7, Wei discloses wherein the touch display device further comprises a first transparent adhesive layer (Wei’s Fig. 1 and par. 3: OCA) disposed between the protective cover plate and the polarizer to bond the protective cover plate and the polarizer together (Wei’s Fig. 1 and par. 3). 

Regarding claim 8, Wei discloses wherein the touch display device comprises a second transparent adhesive layer (Wei’s Fig. 7 and par. 113: OCA) disposed between the touch panel and the display panel to bond the touch panel on the display panel (Wei’s Fig. 7 and par. 113). 

Claims 9-11, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Lee in US 2016/0210894 (hereinafter Lee).

Regarding claim 9, Wei discloses wherein the touch display device further comprises a heat sink (Wei’s Figs. 1, 7-8 and par. 75: copper foil as heat dissipation) attached to the back side of the display panel  (Wei’s Figs. 1, 7-8). Wei fails to disclose one end of the first flexible connection plated fixedly connected to the heat sink.  However, in the same field of endeavor of connecting display and IC chips, Lee discloses the second end of a first flexible connection plate fixedly connected to a back side of the display panel through a support member that dissipates heat (Lee’s Fig. 2 and par. 77, 87-88). Therefore, it would have been obvious to one of ordinary skill in the art that Wei’s heat sink (Wei’s Figs. 1, 7-8 and par. 75: copper foil as heat dissipation equivalent to 400 in Lee’s Fig. 2 per par. 77) would have one end of the first flexible connection plate fixedly connected (upon combination with Lee’s Fig. 2 and par. 77, 87-88: see 400 heat dissipation attached to an end of 115/200), in order to obtain the predictable result of known methods of arranging the bottom circuit parts (Lee’s Fig. 1 and par. 13, Lee’s Fig. 2 and par. 87). 

Regarding claim 10, Wei in view of Lee disclose wherein the touch display device comprises a third adhesive layer (Lee’s Fig. 2 and par. 87-88: see 300/500) disposed between the first flexible connection plate (Lee’s Fig. 2: see 115/220 equivalent to the first connection plate in the markup of Wei’s Fig. 8 above) and a side of the heat sink (Lee’s Fig. 2: see 400 equivalent to Wei’s Figs. 1, 8: foil) facing away from the display panel (Lee’s Fig. 2 and Wei’s Fig. 8). 

Regarding claim 11, Wei in view of Lee disclose wherein the end (112b) is disposed at a portion of the display panel to which the first flexible connection plate is connected (see markup of Wei’s Fig. 8 above). 

Regarding claim 12, Wei discloses a manufacturing method of a touch display device (Wei’s par. 1), the touch display device comprising a display panel (Wei’s Figs. 1, 8 and par. 3), a touch panel (Wei’s Figs. 1, 8 and par. 3), a touch driver circuit (Wei’s Figs. 1, 8 and par. 3: IC) for driving the touch panel (Wei’s par. 3), a first flexible connection plate (Wei’s Figs. 1, 8 and par. 3: flexible printed circuit board including portion FOF at AMOLED/display component but before COF with IC at bottom, , see marked up diagram above), a second flexible connection plate (Wei’s Figs. 1, 8 and par. 3, 80: COF with IC portion of FPC and adjacent left FOFs, see marked up diagram above) and a third flexible connection plate (Wei’s Figs. 2-4, 7-9: see connections between touch component [Tx/Rx] and the display component [shown at left on Figs. 7-9]), the first flexible connection plate having a first end connected to the display panel (Wei’s Figs. 1, 8 and par. 3, 79: part of flexible printed circuit board between FOF and COF at back side of copper foil), wherein the manufacturing method comprises: 

disposing the touch driver circuit on the second flexible connection plate (Wei’s Figs. 1, 8 and par. 79-80: IC on COF), 
bonding the touch panel to a light emitting side of the display panel (Wei’s Fig. 2 and par. 53), 
connecting the third flexible connection plate (Wei’s Figs. 2-3, 7-9: see folded area of FPC between touch component and display) electrically connected to an input end of the touch panel (Wei’s Figs. 2-3, 7-9 and par. 79-80: TX and RX) to an end (see 112b)(Wei’s Figs. 1, 8: see TX/RX through display component to FOF), wherein the end is disposed on the first flexible connection plate or on the display panel (see 112b)(Wei’s Figs. 1, 8) on the light emitting side of the display panel (Wei’s Figs. 1, 8).
Wei fail to explicitly disclose a trace in the flexible printed circuit board and fails to disclose bonding, the second end of the first flexible connection plate to a back side of the display panel facing away from the light emitting side of the display panel. However, the office takes official notice that it is well-known in the art for an FPC to have traces to enable connections. Thus, it would have been obvious to one of ordinary skill in the art, that Wei’s flexible printed circuit board (Wei’s Figs. 1, 7-9) would include a first trace, in order to obtain the predictable result of connecting the touch display panel to the external circuit through a chip (Wei’s Figs. 1, 7-9 and par. 79-81). Still, Wei fails to disclose bonding, the second end of the first flexible connection plate to a back side of the display panel facing away from the light emitting side of the display panel. Nevertheless, in the same field of endeavor of connecting display and IC chips, Lee discloses bonding, the second end of a first flexible connection plate to a back side of the display panel facing away from the light emitting side of the display panel (Lee’s Figs. 1-2 and par. 13, 87-88). Thus, it would also have been obvious to one of ordinary 
an output end of the touch driver circuit is electrically connected to the end via a first trace disposed on the first flexible connection plate (Wei’s Figs. 1, 8 and par. 79-80: flexible printed circuit board would include a trace to connect the IC from COF to the touch display panel upon combination with conventional technology); and 
bonding, by bending the first flexible connection plate (see bent FPC in Wei’s Figs. 1,8), the second end of the first flexible connection plate (see bottom end of FPC in the marked up Wei’s Fig. 8 above) to a back side of the display panel facing away from the light emitting side of the display panel (upon combination with Lee’s Fig. 1 and par. 13 or Fig. 2 and par. 87-88). 
Please note that because the claim uses the term “flexible connection plate”, the first and second plates were interpreted as portions of a “flexible printed circuit board” as opposed to separate “flexible printed circuit boards”, conventionally known as FPCs.

Regarding claim 13, Wei in view of Lee disclose further comprising: 
disposing a display driver circuit (Wei’s Figs. 1, 8 and par. 3: IC) for driving the display panel (Wei’s par. 33) on the second flexible connection plate (Wei’s Figs. 1, 8 and par. 79-80: IC on COF), wherein a second trace for electrically connecting the display driver circuit to an input end of the display panel is disposed on the second flexible connection plate (Wei’s Figs. 1, 8 and par. 79-80: flexible printed circuit board would include a trace to connect the IC from COF to the touch display panel upon combination with conventional technology). 

Regarding claim 14, Wei in view of Lee fail to disclose bonding a polarizer on a surface of the touch panel. However, because Wei does disclose the different layers bonded using 
bonding a polarizer on a surface of the touch panel facing away from the display panel (Wei’s Fig. 1 and par. 3, 74), bonding a protective cover plate to a light emitting side of the polarizer (Wei’s Fig. 1 and par. 3, 74: cover glass), and attaching a heat sink to the back side of the display panel (Wei’s Figs. 1, 7-8 and par. 75: copper foil as heat dissipation equivalent to 400 in Lee’s Fig. 2 per par. 77), the first flexible connection plate having a second end fixedly connected to the heat sink (upon combination with Lee’s Fig. 2 and par. 77, 87-88: see 400 heat dissipation attached to an end of 115/200). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LILIANA CERULLO/            Primary Examiner, Art Unit 2621